Appeal by defendant from a judgment of the County Court, Suffolk County, rendered May 20, 1964 upon resentence, after a jury trial, convicting him of rape in the first degree, attempted robbery in the first degree, grand larceny in the first degree, and carrying and use of a dangerous weapon, and imposing sentence upon him as a second felony offender. Judgment affirmed. Pursuant to the order of this court (22 A D 2d 927) a separate hearing upon the issue of the voluntariness of defendant’s confession was held by the trial court without a jury. On this appeal the trial court’s decision finding the confession to have been voluntary was duly reviewed together with all the other issues raised by the defendant. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.